UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4249


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVE JACOB JOSEPH, a/k/a Steve O,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cr-00008-MSD-DEM-2)


Submitted:   December 29, 2015            Decided:   April 1, 2016


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy   Anderson,  ANDERSON   &  ASSOCIATES,   Virginia Beach,
Virginia, for Appellant.      Darryl James Mitchell, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       After a jury trial, Steve Jacob Joseph was convicted of

conspiracy to distribute and possess with intent to distribute

cocaine     and    heroin   in     violation       of    21   U.S.C.          §§ 841(a)(1),

(b)(1)(A); 846 (2012).             Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 783 (1967), certifying that there

are    no   meritorious     issues        for     appeal,     but    raising       for     the

court’s     consideration         whether       the     district     court        erred     in

refusing to admit Joseph’s videotape evidence and determining

the sentence.         Joseph      has     filed    several     pro       se    supplemental

briefs raising additional issues, including challenges to the

sufficiency of the evidence and his sentence.                             The Government

did not file a brief.            After reviewing the record, we affirm.

       We review the sufficiency of the evidence de novo and will

sustain the verdict if there is substantial evidence, viewed “in

the light most favorable to the [G]overnment,” to support the

verdicts.         United States v. Hamilton, 699 F.3d 356, 361 (4th

Cir.    2012).        “[S]ubstantial            evidence      is    evidence        that     a

reasonable        finder    of     fact     could       accept      as        adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”             United States v. Cornell, 780 F.3d 616,

630 (4th Cir.) (internal quotation marks omitted), cert. denied,

136 S. Ct. 127 (2015).             It is for the jury, not the court, “to

weigh the evidence and judge the credibility of the witnesses.”

                                            2
United     States      v.   Harvey,      532 F.3d 326,     333   (4th      Cir.    2008)

(internal quotation marks omitted).                    We have reviewed the record

and conclude that there was more than sufficient trial evidence

to    sustain      Joseph’s      drug     conspiracy        conviction.           We    also

conclude that the district court did not abuse its discretion in

excluding        Joseph’s    enhanced      videotape.           See   United     States v.

Johnson, 617 F.3d 286, 292 (4th Cir. 2010) (stating standard of

review).

      We review a sentence for reasonableness, applying an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 46

(2007).      We first review for significant procedural error, and

if the sentence is free from such error, we then consider the

substantive reasonableness of the sentence.                           Id. at 51.          The

district     court        commits   a     procedural        error     if   it    fails     to

calculate (or improperly calculates) the Sentencing Guidelines

sentence, treats the Guidelines as mandatory, fails to consider

the   18    U.S.C.     § 3553(a)      (2012)        sentencing      factors,     considers

erroneous        facts,     or   fails    to       adequately    explain        the    chosen

sentence.        Id.      In assessing Guidelines calculations, the Court

reviews factual findings for clear error, legal conclusions de

novo,      and    unpreserved       arguments         for   plain     error.           United

States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012).                                Because

Joseph did not object to any sentencing factor or request a

particular sentence, our review of the sentence is for plain

                                               3
error.     Id.    We conclude that Joseph’s sentence is substantively

and   procedurally       reasonable.           Finally,     we     have      considered

Joseph’s other pro se arguments, including his challenge to the

trial court’s decision to allow him to proceed pro se and his

attack on the court’s jurisdiction, and find them to be without

merit.     See Ford v. Pryor, 552 F.3d 1174, 1179-80 (10th Cir.

2008) (rejecting similar jurisdictional arguments as frivolous).

      In   accordance      with    Anders,     we   have   reviewed         the   entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the conviction and sentence.                           This

court requires counsel inform Joseph, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If   Joseph      requests    that      a   petition      be    filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this   court    for     leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Joseph.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court   and    argument        would      not   aid    the

decisional process.

                                                                                 AFFIRMED




                                          4